Exhibit 10.38 CORMEDIX INC. 2,960,000Units Each Unit Consisting of One Share of Common Stock and 0.35of a Warrant, Each to Purchase One Share of Common Stock PLACEMENT AGENT AGREEMENT March 4, 2014 Roth Capital Partners, LLC 888 San Clemente Drive Newport Beach, CA 92660 Dear Sirs: 1.INTRODUCTION.CorMedix Inc., a Delaware corporation (the “Company”), proposes toissue and sell to the purchasers, pursuant to the terms and conditions of this Placement Agent Agreement (this “Agreement”)and the Subscription Agreements in the form of Exhibit A attached hereto (the “Subscription Agreements”) entered into with the purchasers identified therein (each a “Purchaser” and collectively, the “Purchasers”), up to an aggregate of (i)2,960,000 shares (the “Shares”) of common stock, $0.001 par value per share (the “Common Stock”)of the Company and (ii) warrants (the “Warrants”) to purchase an aggegate of up to1,036,000 shares of Common Stock (the “Warrant Shares”).The form of the Warrant is attached hereto as ExhibitB.The Shares and Warrants shall be sold together as units (the “Units”), each Unit consisting of one Share and0.35 of one Warrant, each to purchase one share of Common Stock.The Units will not be separately issued or certificated and the Shares and the Warrants shall be immediately separable and transferable upon issuance.The Shares, the Warrants and the Warrant Shares are collectively referred to herein as the “Securities.” The Company hereby confirms its agreement with Roth Capital Partners, LLC (the “Placement Agent”) to act as Placement Agent in accordance with the terms and conditions hereof. 2.AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES.On the basis of the representations,warranties and agreements of the Company herein contained, and subject to all the terms and conditions of this Agreement: (a)The Company hereby authorizes the Placement Agent to act as its exclusive agent to solicit offers for the purchase of all or part of the Units from the Company in connection with the proposed offering of the Shares and the Warrants (the “Offering”).Until the Closing Date (as defined in Section4 hereof) or earlier upon termination of this Agreement pursuant to Section9 the Company shall not, without the prior written consentof the Placement Agent, solicit or accept offers to purchase the Units otherwise than through the Placement Agent. (b)The Company hereby acknowledges that the Placement Agent has agreed, as agent of the Company, to use its reasonable efforts to solicit offers to purchase the Units from the Company on the terms and subject to the conditions set forth in the Prospectus (asdefined below).The Placement Agent shall use reasonable efforts to assist the Company inobtaining performance by each Purchaser whose offer to purchase Units has been solicited by the PlacementAgent and accepted by the Company, but the Placement Agent shall not, except as otherwise provided in this Agreement, be obligated to disclose the identity of any potential purchaser or have any liabilityto the Company in the event any such purchase is not consummated for any reason.Under no circumstances will the Placement Agent be obligated to underwrite or purchase any Units for its own account and, in soliciting purchases of the Units, the Placement Agent shall act solely as the Company’s agentand not as principal. (c)Subject to the provisions of this Section2, offers for the purchase of the Units may be solicited by the Placement Agent as agent for the Company at such times and in such amounts as the Placement Agent deems advisable.The Placement Agent shall communicate to the Company, orally orin writing, each reasonable offer to purchase Units received by it as agent of the Company.The Company shall have the sole right to accept offers to purchase Units and may reject any such offer, in whole or inpart.The Placement Agent shall have the right, in its discretion reasonably exercised, without notice to the Company, to reject any offer to purchase Units received by it, in whole or in part, and any such rejection shallnot be deemed a breach of this Agreement. 1 (d)The Units are being sold to the Purchasers at an aggregate initial public offering price of $2.50 per Unit (the “Public Offering Price”).The purchases of Units by the Purchasers shall be evidenced by the execution of Subscription Agreements by each of the Purchasers and the Company. (e)As compensation for services rendered, on the Closing Date (as defined in Section4 hereof), the Company shall pay to the Placement Agent by wire transfer of immediately available funds to an account oraccounts designated by the Placement Agent, an aggregate amount equal to seven percent (7.0%) of the gross proceeds received by the Company (the “Placement Fee”) from the sale of the Units on such Closing Date. The Placement Agent may retain other brokers or dealers to act as sub-agents on its behalf in connection with the Offering, the fees of which shall be paid out of the Placement Fee. (f)No Units which the Company has agreed to sell pursuant to this Agreement and the Subscription Agreements shall be deemed to have been purchased and paid for, or sold by the Company, until such the Shares and Warrants comprising such Units shall have been delivered to the Purchaser thereof against payment by such Purchaser.If the Company shall default in its obligations to deliver the Shares and Warrants comprising the Units to a Purchaser whose offer it has accepted, the Company shall indemnify and hold the Placement Agent harmless against any loss, claim, damage or expense arising from or as a result of such default by the Company in accordance with the procedures set forth in Section8(c) herein. 3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.The Company represents and warrants to, and agreeswith, the Placement Agent and the Purchasers that: (a)The Company has prepared and filed in conformity with the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and published rules and regulations thereunder (the “Rules and Regulations”) adopted by the Securities and Exchange Commission (the “Commission”), a “shelf” RegistrationStatement (as hereinafter defined) on Form S-3 (File No. 333-185737), which became effective on January 10, 2013 (the “Effective Date”), including a base prospectus relating to the securities registered pursuant to such Registration Statement (the “Base Prospectus”), and such amendments and supplements thereto as may have been required to the date of this Agreement.The term “Registration Statement” as used in this Agreement means such registration statement (including all exhibits, financial schedules and all documents and information deemed to be a part of the Registration Statement pursuant to Rule430A under the Rules and Regulations), as amended and/or supplemented to the date of this Agreement, includingthe Base Prospectus.The Registration Statement is effective under the Securities Act and no stop order preventing or suspending the effectiveness of the Registration Statement or suspending or preventing theuse of the Prospectus has been issued by the Commission and no proceedings for that purpose have been instituted or, to the knowledge of the Company, are threatened by the Commission.The Company, if required by the Rules and Regulations of the Commission, will file the Prospectus (as defined below), with the Commission pursuant to Rule 424(b) under the Rules and Regulations.The term “Prospectus,” as used in thisAgreement means the Prospectus, in the form in which it is to be filed with the Commission pursuant to Rule 424(b) under the Rules and Regulations, or, if the Prospectus is not to be filed with the Commission pursuantto Rule 424(b), the Prospectus in the form included as part of the Registration Statement as of the Effective Date, except that if any revised prospectus or prospectus supplement shall be provided to the Placement Agent by the Company for use in connection with the offering and sale of the Shares and the Warrants which differs fromthe Prospectus (whether or not such revised prospectus or prospectus supplement is required to be filed bythe Company pursuant to Rule 424(b) under the Rules and Regulations), the term “Prospectus” shall refer to such revised prospectus or prospectus supplement, as the case may be, from and after the time it is first provided to the Placement Agent for such use.Any preliminary prospectus or prospectus subject to completion included in the Registration Statement or filed with the Commission pursuant to Rule 424 under the Rules and Regulations is hereafter called a “Preliminary Prospectus.”Any reference herein to the Registration Statement, any Preliminary Prospectus or the Prospectus shall be deemed to refer to and include thedocuments incorporated by reference therein pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before the last to occur of the EffectiveDate, the date of the Preliminary Prospectus, or the date of the Prospectus, and any reference hereintotheterms “amend,” “amendment,” or “supplement” with respect to the Registration Statement, anyPreliminary Prospectus or the Prospectus shall be deemed to refer to and include (i) the filing of any documentunder the Exchange Act after the Effective Date, the date of such Preliminary Prospectus orthedateofthe Prospectus, as the case may be, which is incorporated by reference and (ii) any such document so filed.If the Company has filed an abbreviated registration statement to register additional securities pursuant to Rule462(b) under the Rules and Regulations (the “462(b) Registration Statement”),then any reference herein to the RegistrationStatement shall also be deemed to include such 462(b) Registration Statement. (b)As of the Applicable Time (as defined below) and as of the Closing Date, neither (i) any General UseFree Writing Prospectus (as defined below) issued at or prior to the Applicable Time, and the Pricing Prospectus (as defined below) and the information included on Schedule A hereto, all considered together (collectively, the “General Disclosure Package”), (ii) any individual Limited Use Free Writing Prospectus(as defined below), nor (iii) the bona fide electronic road show (as defined in Rule 433(h)(5) under the Rules and Regulations), if any, that has been made available without restriction to any person, when considered together with the General Disclosure Package, included or willinclude, any untrue statement of a material fact or omitted or as of the Closing Date will omit, to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that the Company makes no representations or warrantiesas to information contained in or omitted from any Issuer Free Writing Prospectus, in reliance upon,and in conformity with, written information furnished to the Company by the Placement Agent specifically for inclusion therein, which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17).As used in this paragraph (b) and elsewhere in this Agreement: “Applicable Time” means 5:00 P.M., New York time, on the date of this Agreement. “General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus that is identified on ScheduleAto this Agreement. 2 “Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as defined in Rule 433 under the Rules and Regulations relating to the Securities in the form filed or required to be filed with the Commission or, if not required to be filed, in the form retained in the Company’s records pursuant to Rule 433(g) under the Rules and Regulations. “Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus that is not a General UseFreeWriting Prospectus. “Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base Prospectus, each as amended andsupplemented immediately prior to the Applicable Time, including any document incorporated by referencetherein and any prospectus supplement deemed to be a part thereof. (c)No order preventing or suspending the use of the Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the Offering has been issued by the Commission, and no proceeding forthat purpose or pursuant to Section8A of the Securities Act has been instituted or threatened by the Commission, and each Preliminary Prospectus (if any), at the time of filing thereof, conformed in all material respectsto the requirements of the Securities Act and the Rules and Regulations, and did not contain an untruestatement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that the Company makes no representations or warranties as to information contained in oromitted from any Preliminary Prospectus, in reliance upon, and in conformity with, written information furnished to the Company by the Placement Agent specifically for inclusion therein, which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17). (d)At the time the Registration Statement became or becomes effective, at the date of this Agreement and at the Closing Date, the Registration Statement conformed and will conform in all material respects to therequirements of the Securities Act and the Rules and Regulations and did not and will not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary tomake the statements therein not misleading; the Prospectus, at the time the Prospectus was issued and at theClosing Date, conformed and will conform in all material respects to the requirements of the Securities Actand the Rules and Regulations and did not and will not contain an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading; provided, however, that the foregoing representations and warranties in this paragraph (d)shall not apply to information contained in or omitted from the Registration Statement or the Prospectus in reliance upon, and in conformity with, written information furnished to the Company by the Placement Agent specifically for inclusion therein,which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17). (e)Each Issuer Free Writing Prospectus, if any, as of its issue date and at all subsequent times throughthe completion of the public offer and sale of the Shares and the Warrants or until any earlier date that the Company notified or notifies the Placement Agent as described in Section5(e),did not, does not and will not include any information that conflicted, conflicts or will conflict with the information contained in the Registration Statement, Pricing Prospectus or the Prospectus, including any document incorporated by reference therein andany prospectus supplement deemed to be a part thereof that has not been superseded or modified, or includes an untrue statement of a material fact or omitted or would omit to state a material fact required to bestated therein or necessary in order to make the statements therein, in the light of the circumstances prevailing at the subsequent time, not misleading.The foregoing sentence does not apply to statements in or omissions from any Issuer Free Writing Prospectus in reliance upon, and in conformity with, written information furnished to the Company by the Placement Agent specifically for inclusion therein, which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17). (f)The documents incorporated by reference in the Prospectus, when they became effective or were filed with the Commission, as the case may be, conformed in all material respects to the requirements of the Securities Act or the Exchange Act, as applicable, and the rules and regulations of the Commission thereunderand none of such documents contained any untrue statement of a material fact or omitted to state anymaterial fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading; and any further documents so filed and incorporated by reference in the Prospectus, when such documents become effective or are filed with the Commission, as the case may be, will conform in all material respects tothe requirements of the Securities Act or the Exchange Act, as applicable, and the rules and regulations of theCommission thereunder and will not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. (g)The Company has not, directly or indirectly, distributed and will not distribute any offering material in connection with the Offering other than any Pricing Prospectus, the Prospectus and other materials, if any, permitted under the Securities Act and consistent with Section5(b) below. The Company is not an “ineligible issuer” in connection with the offering pursuant to Rules 164, 405 and 433 under the Securities Act. The Company will file with the Commission all Issuer Free Writing Prospectuses (other than a “road show,” as defined in Rule 433(d)(8) under the Rules and Regulations), if any, in the time and manner required under Rules 163(b)(2) and 433(d) under the Rules and Regulations. 3 (h)The Company and each Subsidiary (as defined below) has been duly organized and is validly existing as a corporation in good standing (or the foreign equivalent thereof) under the laws of each of their respective jurisdictions of organization.The Company and each Subsidiary is duly qualified to do business and is in good standing as a foreign corporation in each jurisdiction in which its ownership or lease of property or the conduct of its business requires such qualification and has all power and authority necessary to own or hold its properties and to conduct the business in which it is engaged, except where the failure to so qualify, be in good standing or have such power or authority (i) would not have, singularly or in the aggregate, a material adverse effect on thecondition (financial or otherwise), results of operations, assets, properties or business or prospects of the Company orany Subsidiary, taken as a whole, or (ii) impair in any material respect the ability of the Company to perform its obligations under this Agreement or to consummate any transactions contemplated by the Agreement, the Registration Statement, the General Disclosure Package or the Prospectus (any such effect as described in clauses (i) or (ii),a “Material Adverse Effect”).The Company owns or controls, directly or indirectly, only the followingcorporations, partnerships, limited liability partnerships, limited liability companies, associations orother entities: CorMedix Europe GmbH (each, a “Subsidiary” and, collectively, the “Subsidiaries”). (i)The Company has the full right, power and authority to enter into this Agreement, the Warrants and each of the Subscription Agreements and to perform and to discharge its obligations hereunder and thereunder; and each of this Agreement, the Warrants and each of the Subscription Agreements have been duly authorized, executed and delivered by the Company, and constitutes a valid and binding obligation of the Company enforceable in accordance with its terms, except as may be limited by bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors’ rights generally and by general principles of equity. (j)The shares of Common Stock and Warrants to be issued and sold by the Company to the Purchasers hereunder and under the Subscription Agreements and the Warrant Shares have been duly authorized and the Common Stock, when issuedand delivered against payment therefor as provided herein and in the Subscription Agreements and the Warrant Shares, when issued and delivered against payment therefore as provided in the Warrants, will be validly issued, fully paid and non-assessable and free of any preemptive or similar rights and will conform to the description thereof contained in the General Disclosure Package and the Prospectus. (k)The Company has an authorized capitalization as set forth in the Registration Statement, the General Disclosure Package and the Prospectus, and all of the issued shares of capital stock of the Company have been duly authorized and validly issued, are fully paidand non-assessable, have been issued in all material respects in compliance with United States federal and state securities laws, and conform tothe description thereof contained in the Registration Statement, the General Disclosure Package and the Prospectus.As of March 1, 2014, there were 18,934,165 shares of Common Stock issued and outstanding and 917,160 shares of PreferredStock, par value $0.001 of the Company, issued and outstanding, consisting of: 454,546 shares of the Company’s Series B Convertible Preferred Stock issued and outstanding, consisting of 150,0000 shares of the Company’s Series C-2 Convertible Preferred Stock, 200,000 shares of the Company’s Series C-3 Convertible Preferred Stock, 57,400 shares of the Company’s Series D Convertible Preferred Stock and 55,214 shares of the Company’s Series E Convertible Preferred Stock.In addition, as of March 1, 2014, 10,615,025 shares of Common Stock were issuable upon the exercise of all options, warrants and convertible securities outstanding as of such date.Since such date, the Company has not issued any securities, other than Common Stock of the Company issued pursuant to the exercise of previously outstanding warrants, the conversion of previously outstanding preferred stock, the exercise of stock options previously outstanding under the Company’s stockoption plans or the issuance of restricted Common Stock pursuant to employee incentive plans.All of the Company’s options, warrants and other rights to purchase or exchange any securities for shares of the Company’s capital stock have been duly authorized and validly issued and were issued in all material respects in compliance with United States federal and state securities laws.None of the outstanding shares of Common Stock was issued in violation of any preemptive rights, rights of first refusal or other similar rights to subscribe for or purchase securities of the Company.There are no authorized or outstanding shares of capital stock, options, warrants, preemptive rights, rights of first refusal orother rights to purchase, or equity or debt securities convertible into or exchangeable or exercisable for, anycapital stock of the Company or any Subsidiary other than those described above or accurately described in the Registration Statement, the General Disclosure Package and the Prospectus.The description of the Company’s stock option, stock bonus andother stock plans or arrangements, and the options or other rights granted thereunder, as described in theRegistration Statement, the General Disclosure Package and the Prospectus, accurately and fairly present the information required to beshown with respect to such plans, arrangements, options and rights. (l)All the outstanding shares of capital stock of each Subsidiary have been duly authorized and validly issued, are fully paid and non-assessable and, except to the extent set forth in the Registration Statement, the General Disclosure Package and the Prospectus, are owned by the Company directly or indirectly through one ormore wholly-owned Subsidiaries, free and clear of any claim, lien, encumbrance, security interest, restrictionuponvoting or transfer or any other claim of any third party. (m)The execution, delivery and performance of this Agreement, the Subscription Agreements and the Warrants by the Company, the issue and sale of the Securities by the Company and the consummationof the transactions contemplated hereby and thereby will not (with or without notice or lapse oftime or both): (i) conflict with or result in a breach or violation of any of the terms or provisions of, constitute adefault or Debt Repayment Triggering Event (as defined below) under, give rise to any right of termination or other right or the cancellation or acceleration of any rightor obligation or loss of a benefit under, or give rise to the creation or imposition of any lien, encumbrance,security interest, claim or charge upon any property or assets of the Company or any Subsidiarypursuant to, any indenture, mortgage, deed of trust, loan agreement or other agreement or instrumentto which the Company or any Subsidiary is a party or by which the Company or any Subsidiary isbound or to which any of the property or assets of the Company or any Subsidiary is subject (each, a “Contract” and, collectively, the “Contracts”); (ii) result in any violation of the provisions of the charter or by-laws (or analogous governing instruments, as applicable) of the Company or any Subsidiary; or, (iii) to the Company’s knowledge, result in the violation of any law, statute, rule, regulation, judgment, order or decree of any court or governmental agency or body, domestic or foreign, having jurisdiction over the Company or any Subsidiary or any of their properties or assets, except with respect to clauses (i) and (iii), any breaches, violations or defaults which, singularly or in the aggregate, would not have a Material Adverse Effect.A “Debt Repayment Triggering Event” means any event or condition that gives, or with the giving of notice or lapse of time would give the holder of any note, debenture or other evidence of indebtedness (or any person acting on such holder’s behalf) the right to require the repurchase, redemption or repayment of all or a portion of such indebtedness by the Company or any Subsidiary. 4 (n)Except for the registration of the securities offered in the Offering under the Securities Act and such consents, approvals, authorizations, registrations or qualifications as may be required under the ExchangeAct and applicable state or foreign securities laws and the Financial Industry Regulatory Authority (“FINRA”) in connection with the offering and sale of the Securities bytheCompany, no consent, approval, authorization or order of, or filing, qualification or registration with, anycourt or governmental agency or body, foreign or domestic, which has not been made, obtained or taken and is not in full force and effect, is required for the execution, delivery and performance of this Agreement, theSubscription Agreements and the Warrants by the Company, the offer or sale of the Securities or theconsummation of the transactions contemplated hereby or thereby. (o)CohnReznick LLP, who have certified certain financial statements and related schedules included or incorporated by reference in the Registration Statement, the General Disclosure Package and the Prospectus, is an independent registered public accounting firm as required by the Securities Act and the Rules and Regulations and the Public Company Accounting Oversight Board (United States) (the “PCAOB”).Except as pre-approved in accordance with the requirements set forth in Section10A of the Exchange Act, CohnReznick LLP has not been engaged by the Company to perform any “prohibited activities” (as defined in Section10A of the Exchange Act). (p)The financial statements, together with the related notes and schedules, included or incorporated by reference in the Registration Statement, the General Disclosure Package and the Prospectus fairly present in all material respects the financial position and the results of operations and changes in financial position of the Company and its Subsidiaries and other consolidated entities at the respective dates or for the respective periods therein specified.Such statements and related notes and schedules have been prepared in accordance with the generally accepted accounting principles in the United States (“GAAP”) applied on a consistent basis throughout the periods involved except as may be set forth in the related notes included or incorporated by reference in the General Disclosure Package.The financial statements, together with the related notes and schedules, included or incorporated by reference in the Registration Statement, the General Disclosure Package and the Prospectus comply in all material respects with the Securities Act, the Exchange Act, and the Rules and Regulations and the rules and regulations under the Exchange Act.No other financial statements or supportingschedules or exhibits are required by the Securities Act or the Rules and Regulations to be described,or included or incorporated by reference in the Registration Statement, the General Disclosure Package or the Prospectus.There is no pro forma or as adjusted financial information which is required to be included in the Registration Statement,the General Disclosure Package, or the Prospectus or a document incorporated by reference therein in accordance with the Securities Act and the Rules and Regulations which has not been included or incorporated as so required.The pro forma and pro forma as adjusted financial information and the related notes included or incorporated by reference in the Registration Statement, the General Disclosure Package and the Prospectus have been properly compiled and prepared in accordance with the applicable requirements of the Securities Act and the Rules and Regulations and present fairly the information shown therein, and the assumptions used in the preparation thereof are reasonable and the adjustments used therein areappropriate to give effect to the transactions and circumstances referred to therein. (q)Neither the Company nor any Subsidiary has sustained, since the date of the latest audited financial statements included or incorporated by reference in the Registration Statement, the General Disclosure Package and the Prospectus, any material lossor interference with its business from fire, explosion, flood or other calamity, whether or not covered by insurance, or from any labor dispute or court or governmental action, order or decree, otherwise than as set forth or contemplated in the Registration Statement, the General Disclosure Package and the Prospectus; and, since such date, there has not been any changeinthe capital stock or long-term debt of the Company or any Subsidiary or any material adverse changes, or any development involving a prospective material adverse change, in or affecting the business, assets, management, financial position, prospects, stockholders’ equity or results of operationsof the Company or any Subsidiary, otherwise than as set forth or contemplated in the Registration Statement, the General Disclosure Package and the Prospectus. (r)Except as set forth in the Registration Statement, the General Disclosure Package and the Prospectus, there is no legal or governmental action, suit, claim or proceeding pending to which the Company or any Subsidiary is a party or of which any propertyor assets of the Company or any Subsidiary is the subject which is required to be described in the Registration Statement, the General Disclosure Package or the Prospectus or a document incorporated by reference therein and is not described therein, or which, singularly or in the aggregate, if determined adverselyto the Company or any Subsidiary could have a Material Adverse Effect or prevent the consummation of the transactions contemplated hereby; and to the best of the Company’s knowledge, no such proceedings are threatened or contemplated by governmental authorities or threatened by others. (s)Neither the Company nor any Subsidiary is in (i) violation of its charter or by-laws (or analogous governing instrument, as applicable), (ii) default in any respect, and no event has occurred which, with noticeorlapse of time or both, would constitute such a default, in the due performance or observance of any term, covenant or condition contained in any indenture, mortgage, deed of trust, loan agreement, lease or other agreement or instrument to which it is a party or by which it is bound or to which any of its property orassets is subject or (iii) to the Company’s knowledge, violation of any law, ordinance, governmental rule, regulation or court order, decree or judgment to which it or its property or assets is subject except, in the case of clauses (ii) and (iii) of this paragraph(s), for any violations or defaults which, singularly or in the aggregate, would not have a Material Adverse Effect. (t)The Company and each Subsidiary possesses all licenses, certificates, authorizations and permits issued by, and have made all declarations and filings with, the appropriate local, state, federal or foreign regulatory agencies or bodies which are necessary or desirable for the ownership of its properties or the conduct of their respective businesses as described in the Registration Statement, the General Disclosure Package and the Prospectus (collectively, the “Governmental Permits”)except where any failures to possess or make the same, singularly or in the aggregate, would not have a Material Adverse Effect.The Company and each Subsidiary is in compliance with all such Governmental Permits, and all such Governmental Permits are valid and in full force and effect, except where any non-compliance or the validity or failure to be in full force and effect would not, singularly or in the aggregate, have a Material Adverse Effect.To the Company’s knowledge, all such Governmental Permits are free and clear of any restriction or condition that are in addition to, or materially different from those normally applicable to similar licenses, certificates, authorizations and permits.Neither the Company nor any Subsidiary has received notification of any revocation or modification (or proceedings related thereto) of any such Governmental Permit and, to the Company’s knowledge, there is no reason to believe that any such Governmental Permit will not be renewed. 5 (u)Neither the Company nor any Subsidiary is or, after giving effect to the offering of the Securities and the application of the proceeds thereof as described in the Registration Statement, the General Disclosure Package and the Prospectus, will become an “investment company” within the meaning of the Investment Company Act of 1940, as amended, and the rules and regulations of the Commission thereunder. (v)Neither the Company nor any Subsidiary, nor to the Company’s knowledge, any of the Company’s and any Subsidiary’s officers, directors or affiliates has taken or will take, directly or indirectly, anyaction designed or intended to stabilize or manipulate the price of any security of the Company, or whichcaused or resulted in, or which might in the future reasonably be expected to cause or result in, stabilization or manipulation of the price of any security of the Company. (w)Except as disclosed in the Registration Statement, the General Disclosure Package and the Prospectus, to the best of the Company’s knowledge, the Company and each Subsidiary owns or possesses the right to use all patents, trademarks, trademark registrations, service marks, service mark registrations, tradenames, copyrights, licenses, inventions, software, databases, know-how, Internet domain names, trade secrets and other unpatented and/or unpatentable proprietary or confidential information, systems orprocedures,and other intellectual property (collectively, “Intellectual Property”)necessary to carry on theirrespective businesses as currently conducted, and as proposed to be conducted and described in the Registration Statement, the General Disclosure Package and the Prospectus, and the Company is not aware of any claim to the contrary orany challenge by any other person to the rights of the Company or any Subsidiary with respect to the foregoing except for those that could not have a Material Adverse Effect.The Intellectual Property licenses described in the Registration Statement, the General Disclosure Package and the Prospectus are valid, binding upon, and enforceable by oragainst the parties thereto in accordance with their terms.The Company and each Subsidiary has complied with, and is not in breach nor has received any asserted or threatened claim of breach of,any Intellectual Property license, and the Company has no knowledge of any breach or anticipated breach byany other person to any Intellectual Property license, except for any such breach or noncompliance that, individually or in the aggregate, would not have a Material Adverse Effect.To the best of the Company’s knowledge, the Company’s and each Subsidiary’s business as now conducted and as proposed to be conducted does not and will not infringe or conflict with any valid patents, trademarks, service marks, trade names, copyrights, trade secrets, licenses or other Intellectual Property or franchise right of any person, except for any such acts that would not have a Material Adverse Effect.No claim has been made against the Company or any Subsidiary alleging the infringement by the Company or any Subsidiary of any patent, trademark, service mark, trade name, copyright, trade secret, license in or other intellectual property right or franchise right of any person.TheCompany and each Subsidiary has taken all reasonable steps to protect, maintain and safeguard its rightsinall Intellectual Property, including the execution of appropriate nondisclosure and confidentiality agreements.The consummation of the transactions contemplated by this Agreement will not result in the lossorimpairment of or payment of any additional amounts with respect to, nor require the consent of any otherperson in respect of, each of the Company’s and each Subsidiary’s right to own, use, or hold for useanyof the Intellectual Property as owned, used or held for use in the conduct of its business as currently conducted.The Company and each Subsidiary has at all times complied in all material respects with all applicable laws relating to privacy, data protection, and the collection and use of personal information collected, used, or held for use bythe Company or any Subsidiary in the conduct of the Company’s or any Subsidiary’s business.No claims have been asserted or threatened against the Company or any Subsidiary alleging a violation of any person’s privacy or personal information or data rights and the consummation of the transactions contemplated herebywill not breach or otherwise cause any violation of any law related to privacy, data protection, or the collection and use of personal information collected, used, or held for use by the Company or any Subsidiary inthe conduct of the Company’s or any Subsidiary’s business.The Company and each Subsidiary takes reasonable measures to ensure that such information is protected against unauthorized access, use, modification,or other misuse. (x)The Company and each Subsidiary has good and marketable title in fee simple to, or have valid rights to lease or otherwise use, all items of real or personal property which are material to the business of theCompany and any Subsidiary, free and clear of all liens, encumbrances, security interests, claims and defects that do not, singularly or in the aggregate, materially affect the value of such property and do not interfere with the use made and proposed to be made of such property by the Company or any Subsidiary; andall of the leases and subleases material to the business of the Company or any Subsidiary, and under whichthe Company or any Subsidiary holds properties described in the Registration Statement, the General Disclosure Package and the Prospectus, are in full force and effect, and neither the Company nor any Subsidiary has received any notice ofany material claim of any sort that has been asserted by anyone adverse to the rights of the Company or anySubsidiary under any of the leases or subleases mentioned above, or affecting or questioning the rights ofthe Company or any Subsidiary to the continued possession of the leased or subleased premises under any such lease or sublease. (y)No organized labor disturbance by the employees of the Company or any Subsidiary exists or, to the best of the Company’s knowledge, is imminent, and the Company has no actual knowledge of any existing or imminentlabor disturbance by the employees of any of its or any Subsidiary’s principal suppliers, manufacturers, customers or contractors, that could reasonably be expected, singularly or in the aggregate, to have a Material Adverse Effect.The Company is not aware that any key employee or significant group of employees of the Company or any Subsidiary plans to terminate employment with the Company or any Subsidiary. (z)No “prohibited transaction” (as defined in Section406 of the Employee Retirement Income Security Act of 1974, as amended, including the regulations and published interpretations thereunder (“ERISA”),or Section4975 of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))or “accumulated funding deficiency” (as defined in Section302 of ERISA) or any of the events setforth in Section4043(b) of ERISA (other than events with respect to which the thirty (30)-day notice requirement under Section4043 of ERISA has been waived) has occurred or could reasonably be expected tooccur with respect to any employee benefit plan of the Company or any Subsidiary which could, singularlyorin the aggregate, have a Material Adverse Effect.Each employee benefit plan of the Company orany Subsidiary is in compliance in all material respects with applicable law, including ERISA and the Code.The Company and each Subsidiary has not incurred and could not reasonably be expected to incur liability under Title IV of ERISA with respect to the termination of, or withdrawal from, any pension plan (asdefined in ERISA).Each pension plan for which the Company or any Subsidiary would have any liability that is intended to be qualified under Section401(a) of the Code is so qualified, and nothing has occurred, whether by action or by failure to act, which could, singularly or in the aggregate, cause the loss of such qualification to the extent such loss would have a Material Adverse Effect. 6 (aa)To the best of the Company’s knowledge, the Company and each Subsidiary is in compliance with all foreign, federal, state and local rules,laws and regulations relating to the use, treatment, storage and disposal of hazardous or toxic substancesor waste and protection of health and safety or the environment which are applicable to its businesses (“Environmental Laws”),except where the failure to comply would not, singularly or in the aggregate, have a Material Adverse Effect.There has been no storage, generation, transportation, handling, treatment, disposal, discharge, emission, or other release of any kind of toxic or other wastes or other hazardoussubstances regulated by Environmental Laws (“Hazardous Substances”)by or caused by the Company or any Subsidiary (or, to the Company’s knowledge and without independent investigation, any otherentity for whose acts or omissions the Company or any Subsidiary is or may otherwise be liable) uponanyof the property now or previously owned or leased by the Company or any Subsidiary, or upon anyother property, in violation of any law, statute, ordinance, rule, regulation, order, judgment, decree or permit or which would, under any law, statute, ordinance, rule (including rule of common law), regulation, order, judgment, decree or permit, give rise to any liability, except for any violation or liability which would nothave, singularly or in the aggregate with all such violations and liabilities, a Material Adverse Effect; to the Company’s actual knowledge and without independent investigation, there has been no disposal, discharge, emission or other release onto property now leased by the Company or any Subsidiary or into the environment surrounding suchproperty of any Hazardous Substance, except for any such disposal, discharge, emission, or other release in violation of Environmental Lawswhich would not have, singularly or in the aggregate with all such discharges and other releases, a MaterialAdverse Effect. (bb)The Company and each Subsidiary (i) has timely filed (or filed an extension to file) all necessary federal, state, local and foreign tax returns, and all such filed returns were true, complete and correct, (ii) has paid all federal, state, local andforeign taxes, assessments, governmental or other charges due and payable for which it is liable, including,without limitation, all sales and use taxes and all taxes which the Company or any Subsidiary is obligated to withhold from amounts owing to employees, creditors and third parties, and (iii)does not have any tax deficiency or claims outstanding or assessed or, to the best of its knowledge, proposed against any of them, except those, in each of the cases described in clauses (i), (ii) and (iii) of this paragraph (bb), that wouldnot, singularly or in the aggregate, have a Material Adverse Effect.The Company and each Subsidiaryhas not engaged in any transaction which is a corporate tax shelter or which could be characterizedas such by the Internal Revenue Service or any other taxing authority.The accruals and reserveson the books and records of the Company in respect of tax liabilities for any taxable period not yet finally determined are adequate to meet any assessments and related liabilities for any such period, and since December 31, 2010, the Company and each Subsidiary has not incurred any liability for taxes other than in the ordinary course. (cc)The Company and each Subsidiary carries, or is covered by, insurance provided by recognized, financially sound and reputable institutions with policies in such amounts and covering such risks as is adequatefor the conduct of their respective businesses and the value of its properties and as is customary for companies engaged in similar businesses in similar industries.The Company has no reason to believe that it or any Subsidiary will not be able (i) to renew its existing insurance coverage as and when such policies expire or (ii)to obtain comparable coverage from similar institutions as may be necessary or appropriate to conduct their respective businesses as now conducted and at a cost that would not result in a Material Adverse Effect.Neither the Company nor any Subsidiary has been denied any insurance coverage that it has sought or for which it has applied. (dd)The Company and each Subsidiary maintains a system of internal accounting and other controls sufficient to provide reasonable assurances that (i) transactions are executed in accordance with management’sgeneral or specific authorizations; (ii) transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain accountability for assets; (iii) access to assets is permitted only in accordance with management’s general or specific authorization; and (iv)the recorded accountability for assets is compared with existing assets at reasonable intervals and appropriate action is taken with respect to any differences.Except as described in the Registration Statement, the General Disclosure Package and the Prospectus, since the end of the Company’s most recent audited fiscal year, there as been (A) no material weakness in the Company’s internal control over financial reporting (whether or not remediated) and (B) no change in the Company’s internal control over financial reporting that has materially affected, or is reasonablylikely to materially affect, the Company’s internal control over financial reporting. (ee)The minute books of the Company and each Subsidiary have been made available to the Placement Agent and counsel for the Placement Agent, and such books (i) contain a complete summary in all material respects of allmeetings and actions of the board of directors (including each board committee) and stockholders of the Company and each Subsidiary (or analogous governing bodies and interest holders, as applicable), since January 1, 2008 through the date of the latest meeting and action, and (ii) accurately, in all material respects, reflect all transactions referred to in such minutes. (ff)There is no franchise, lease, contract, agreement or document required by the Securities Act or by the Rules and Regulations to be described in the Registration Statement, the General Disclosure Package and the Prospectus or a document incorporated by reference therein or to be filed as an exhibit to the Registration Statement or a document incorporated by reference therein which is not described or filed therein as required; and all descriptions of any such franchises, leases, contracts, agreements or documents contained in the Registration Statement, the General Disclosure Package and the Prospectus or in a document incorporated by reference therein are accurate and complete descriptions of such documents in all material respects.Other than as described in the Registration Statement, the General Disclosure Package and the Prospectus, no such franchise, lease, contract or agreement has been suspended or terminatedforconvenience or default by the Company or any Subsidiary or any of the other parties thereto, andneither the Company nor any Subsidiary has received notice nor does the Company have any other knowledgeof any such pending or threatened suspension or termination, except for such pending or threatenedsuspensions or terminations that would not reasonably be expected to, singularly or in the aggregate,havea Material Adverse Effect. 7 (gg)No relationship, direct or indirect, exists between or among the Company and any Subsidiary on the one hand, and the directors, officers, stockholders (or analogous interest holders), customers or suppliers ofthe Company or any Subsidiary or any of their affiliates on the other hand, which is required to be describedin the Registration Statement, the General Disclosure Package and the Prospectus or a document incorporated by reference therein and which is not so described. (hh)No person or entity has the right to require registration of shares of Common Stock or other securities of the Company or any Subsidiary because of the filing or effectiveness of the Registration Statementor otherwise, except for persons and entities who have expressly waived such right in writing or whohave been given timely and proper written notice and have failed to exercise such right within the time ortimes required under the terms and conditions of such right.Except as described in the Registration Statement, the General Disclosure Package and the Prospectus, there are no persons with registration rights or similar rights to have any securities registered by theCompany or any Subsidiary under the Securities Act. (ii)Neither the Company nor any Subsidiary owns any “margin securities” as that term is defined in Regulation U of the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”),andnone of the proceeds of the sale of the Securities will be used, directly or indirectly, for the purpose of purchasing or carrying any margin security, for the purpose of reducing or retiring any indebtedness which wasoriginally incurred to purchase or carry any margin security or for any other purpose which might cause any of the Securities to be considered a “purpose credit” within the meanings of Regulation T, U or X of the FederalReserve Board. (jj)Except for this Agreement, neither the Company nor any Subsidiary is a party to any contract, agreement or understanding with any person that would give rise to a valid claim against the Company or thePlacement Agent for a brokerage commission, finder’s fee or like payment in connection with the offeringand sale of the Shares and the Warrants or any transaction contemplated by this Agreement, the Registration Statement,the General Disclosure Package or the Prospectus. (kk)No forward-looking statement (within the meaning of Section27A of the Securities Act and Section21E of the Exchange Act) contained in either the Registration Statement, the General Disclosure Package or the Prospectus has been made or reaffirmed without a reasonable basis or has been disclosed other than in good faith. (ll)The Company is subject to and in compliance in all material respects with the reporting requirements of Section13 or Section15(d) of the Exchange Act.The Common Stock is registered pursuant toSection12(b) of the Exchange Act and is listed on the NYSE MKT, and the Company has taken no action designed to, or reasonably likely to have the effect of, terminating the registration of the Common Stock underthe Exchange Act or delisting the Common Stock from the NYSE MKT, nor has the Company receivedany notification that the Commission, the NYSE MKT or FINRA is contemplating terminating such registration or listing.The Company has obtained or will have obtained, or has made or will have made, as applicable, all necessary consents, approvals, authorizations or ordersof, or filing, notification or registration with, the NYSE MKT is required for the listing and trading of theShares and the Warrant Shares on the NYSE MKT. (mm)The Company is in material compliance with all applicable provisions of the Sarbanes-Oxley Actof 2002 and all rules and regulations promulgated thereunder or implementing the provisions thereof (the“Sarbanes-Oxley Act”). (nn)The Company is in material compliance with all applicable corporate governance requirements set forth inthe NYSE MKT Company Guide. (oo)Neither the Company nor any Subsidiary, nor, to the best of the Company’s knowledge, any employee or agent of the Company or any Subsidiary, has made any contribution or other payment to any official of, or candidate for, any federal, state, local or foreign office in violation of any law (including the Foreign Corrupt Practices Act of 1977, as amended) or of the character required to be disclosed in the Registration Statement, the General Disclosure Package or the Prospectus or a document incorporated by reference therein. (pp)There are no transactions, arrangements or other relationships between and/or among the Company or any Subsidiary, any of their affiliates (as such term is defined in Rule 405 of the Securities Act) and any unconsolidated entity, including, but not limited to, any structured finance, special purpose or limited purpose entity that could reasonably be expected to materially affect the Company’s or any Subsidiary’s liquidity or the availability of or requirements for their capital resources required to be described in the Registration Statement, the General Disclosure Package and the Prospectus or a document incorporated by reference therein which have not been described as required. (qq)There are no outstanding loans, advances (except normal advances for business expenses in the ordinary course of business) or guarantees or indebtedness by the Company to or for the benefit of any of the officers or directors of the Company or any of their respective family members, except as disclosed in theRegistration Statement, the General Disclosure Package and the Prospectus. (rr)The statistical and market related data included in the Registration Statement, the General Disclosure Package and the Prospectus are based on or derived from sources that the Company believes to bereliable and accurate, and such data agree with the sources from which they are derived. (ss)The operations of the Company and each Subsidiary are and have been conducted at all times in compliance with applicable financial recordkeeping and reporting requirements of the Currency and Foreign Transactions Reporting Act of 1970, as amended, applicable money laundering statutes and applicable rules andregulations thereunder (collectively, the “Money Laundering Laws”),and no action, suit or proceedingbyor before any court or governmental agency, authority or body or any arbitrator involving the Company or any Subsidiary with respect to the Money Laundering Laws is pending, or to the best knowledge of the Company, threatened. 8 (tt)Neither the Company nor any Subsidiary nor, to the knowledge of the Company, any director, officer, agent, employee or affiliate of the Company or any Subsidiary is currently subject to any U.S. sanctionsadministered by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will not directly or indirectly use the proceeds of the offering, or lend, contributeor otherwise make available such proceeds to any Subsidiary, joint venture partner or other personorentity, for the purpose of financing the activities of any person currently subject to any U.S. sanctionsadministered by OFAC. (uu)Neither the Company, nor any Subsidiary, nor any of their affiliates (within the meaning of FINRA Rule 5121(b)(1)(a)) directly or indirectly controls, is controlled by, or is under common controlwith, or is an associated person (within the meaning of Article I, Sectionl(ee) of the By-laws of FINRA) of, any member firm of FINRA. (vv)No approval of the stockholders of the Company under the rules and regulations of the NYSE MKT (including NYSE MKT Company Guide Section 713) is required for the Company to issue and sellthe Securities. (ww)All preclinical and clinical studies conducted by or on behalf of the Company or any Subsidiary that are material to the Company and its Subsidiaries, taken as a whole, are described in the Registration Statement, the General Disclosure Package and the Prospectus.To the Company’s knowledge, after reasonable inquiry, the clinical and preclinical studies conducted by or on behalf of the Company or any Subsidiary that are described in the Registration Statement, the General Disclosure Package or the Prospectus or the results of which are referred to in the Registration Statement, the General Disclosure Package or the Prospectus were and, if still ongoing, are being conducted in material compliance with all laws and regulations applicable thereto in the jurisdictions in which they are being conducted and with all laws and regulations applicable to preclinical and clinical studies from which data will be submitted to support marketing approval. The descriptions in the Registration Statement, the General Disclosure Package and the Prospectus of the results of such studies are accurate and complete in all material respects and fairly present the data derived from such studies, and the Company has no knowledge of any large well-controlled clinical study the aggregate results of which are inconsistent with or otherwise call into question the results of any clinical study conducted by or on behalf of the Company or any Subsidiary that are described in the Registration Statement, the General Disclosure Package or the Prospectus or the results of which are referred to in the Registration Statement, the General Disclosure Package or the Prospectus.Except as disclosed in the Registration Statement, the General Disclosure Package and the Prospectus, the Company has not received any written notices or statements from the United States Food and Drug Administration (the “FDA”), the European Medicines Agency (“EMEA”) or any other governmental agency or authority imposing, requiring, requesting or suggesting a clinical hold, termination, suspension or material modification for or of any clinical or preclinical studies that are described in the Registration Statement, the General Disclosure Package or the Prospectus or the results of which are referred to in the Registration Statement, the General Disclosure Package or the Prospectus General Disclosure Package.The Company has not received and is otherwise not aware of any notices, correspondence or other communication from the FDA, the EMEA or other governmental regulatory agency or subdivision thereof, or any institutional or ethical review boards, asserting non-compliance with any applicable statutes, rules, regulations, orders, or other laws. (xx)Except as disclosed in the Registration Statement, the General Disclosure Package and the Prospectus, the Company has not received any written notices or statements from the FDA, the EMEA or any other governmental agency, and otherwise has no knowledge or reason to believe, that (i) any new drug application or marketing authorization application for any product or potential product of the Company or any Subsidiary is or has been rejected or determined to be non-approvable or conditionally approvable; (ii) a delay in time for review and/or approval of a marketing authorization application or marketing approval application in any other jurisdiction for any product or potential product of the Company or any Subsidiary is or may be required, requested or being implemented; (iii) one or more clinical studies for any product or potential product of the Company or any Subsidiary shall or may be requested or required in addition to the clinical studies described in the Registration Statement, the General Disclosure Package or the Prospectus as a precondition to or condition of issuance or maintenance of a marketing approval for such product or potential product; (iv) any license, approval, permit or authorization to conduct any clinical trial of or market any product or potential product of the Company or any Subsidiary has been, will be or may be suspended, revoked, modified or limited, except in the cases of clauses (i), (ii), (iii) and (iv) where such rejections, determinations, delays, requests, suspensions, revocations, modifications or limitations would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. (yy)Except as disclosed in the Registration Statement, the General Disclosure Package and the Prospectus, to the Company’s knowledge, the preclinical and clinical testing, application for marketing approval of, manufacture, distribution, promotion and sale of the products and potential products of the Company or any Subsidiary is in compliance, in all material respects, with all laws, rules and regulations applicable to such activities, including without limitation applicable good laboratory practices, good clinical practices and good manufacturing practices, except for such non-compliance as would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. The descriptions of the results of such tests and trials contained in the Registration Statement, the General Disclosure Package and the Prospectus are accurate in all material respects.Except to the extent disclosed in the Registration Statement, the General Disclosure Package and the Prospectus, the Company has not received notice of adverse finding, warning letter or clinical hold notice from the FDA or any non-U.S. counterpart of any of the foregoing, or any untitled letter or other correspondence or notice from the FDA or any other governmental authority or agency or any institutional or ethical review board alleging or asserting noncompliance with any law, rule or regulation applicable in any jurisdiction, except notices, letters, and correspondences and non-U.S. counterparts thereof alleging or asserting such noncompliance as would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.Except as disclosed in the Registration Statement, the General Disclosure Package and the Prospectus, neither the Company nor any Subsidiary has, either voluntarily or involuntarily, initiated, conducted or issued, or caused to be initiated, conducted or issued, any recall, field correction, market withdrawal or replacement, safety alert, warning, “dear doctor” letter, investigator notice, or other notice or action relating to an alleged or potential lack of safety or efficacy of any product or potential product of the Company or any Subsidiary, any alleged product defect of any product or potential product of the Company or any Subsidiary, or any violation of any material applicable law, rule, regulation or any clinical trial or marketing license, approval, permit or authorization for any product or potential product of the Company or any Subsidiary, and the Company is not aware of any facts or information that would cause it to initiate any such notice or action and has no knowledge or reason to believe that the FDA, the EMEA or any other governmental agency or authority or any institutional or ethical review board or other non-governmental authority intends to impose, require, request or suggest such notice or action.The pre-clinical or clinical studies, tests, investigations, and trials conducted by or on behalf of the Company or any Subsidiary that are described in the Registration Statement, the General Disclosure Package or the Prospectus were and, if still in progress, are being, conducted in compliance with all applicable U.S. and foreign statutes, rules, regulations, orders, or other laws, and, for any data to be submitted to the FDA pursuant to such studies, all applicable Good Laboratory Practices and Good Clinical Practices in all material respects. 9 (zz)Any certificate signed by or on behalf of the Company and delivered to the Placement Agent or to counsel forthe Placement Agent shall be deemed to be a representation and warranty by the Company to the Placement Agent and the Purchasers as to the matters covered thereby. 4.THE CLOSING.The time and date of closing and delivery of the documents required to be delivered to thePlacement Agent pursuant to Sections 5 and 7 hereof shall be at 11:00 A.M., New York time, on March 10, 2014 (the “Closing Date”) at the office of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, New York 10020. 5.FURTHER AGREEMENTS OF THE COMPANY.The Company agrees with the Placement Agent and the Purchasers: (a)To prepare the Rule 462(b) Registration Statement, if necessary, in a form approved by the Placement Agent and file such Rule 462(b) Registration Statement with the Commission on the date hereof; to prepare the Prospectus in a form approved by the Placement Agent containing information previously omitted atthe time of effectiveness of the Registration Statement in reliance on Rules 430A, 430B and 430C of the Rules and Regulations and to file such Prospectus pursuant to Rule 424(b) under the Rules and Regulations not later than the second (2nd)business day following the execution and delivery of this Agreement or, if applicable, such earlier time as may be required by Rule 430A under the Rules and Regulations; to notify the Placement Agent immediately of the Company’s intention to file or prepare any supplement or amendment to any Registration Statement or to theProspectus and to make no amendment or supplement to the Registration Statement, the General DisclosurePackage or to the Prospectus to which the Placement Agent shall reasonably object by notice to the Company after a reasonable period to review; to advise the Placement Agent, promptly after it receives notice thereof, of the time when any amendment to any Registration Statement has been filed or becomes effective orany supplement to the General Disclosure Package or the Prospectus or any amended Prospectus has been filed and to furnish the Placement Agent copies thereof; to file promptly all material required to be filed by the Company with the Commission pursuant to Rule 433(d) or 163(b)(2) of the Rules and Regulations, as the case may be; to file promptly allreports and any definitive proxy or information statements required to be filed by the Company with the Commission pursuant to Section13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of the Prospectus and for so long as the delivery of a prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the Rules and Regulations) is required in connection with the offering or sale of the Securities; to advise the Placement Agent, promptly after it receives notice thereof, of the issuance by the Commission of any stop orderorof any order preventing or suspending the use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus, of the suspension of the qualification of the Securities for offering or sale inany jurisdiction, of the initiation or threatening of any proceeding for any such purpose, or of any request bythe Commission for the amending or supplementing of the Registration Statement, the General DisclosurePackage or the Prospectus or for additional information; and, in the event of the issuance of any stoporder or of any order preventing or suspending the use of the Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus or suspending any such qualification, and promptly to use its best effortsto obtain the withdrawal of such order. (b)The Company represents and agrees that, unless it obtains the prior consent of the Placement Agent, it has not made and will not, make any offer relating to the Securities that wouldconstitute a “free writing prospectus” as defined in Rule 405 under the Rules and Regulations unless the priorwritten consent of the Placement Agent has been received (each, a “Permitted Free Writing Prospectus”); provided that the prior written consent of the Placement Agent hereto shall be deemed to have beengiven in respect of the Issuer Free Writing Prospectus[es] included in Schedule A hereto.The Companyrepresents that it has treated and agrees that it will treat each Permitted Free Writing Prospectus as anIssuer Free Writing Prospectus, comply with the requirements of Rules 164 and 433 under the Rules and Regulations applicable to any Issuer Free Writing Prospectus, including the requirements relating to timely filing withthe Commission, legending and record keeping and will not take any action that would result in the Placement Agent or the Company being required to file with the Commission pursuant to Rule 433(d) under the Rules and Regulations a free writing prospectus prepared by or on behalf of the Placement Agent that the Placement Agent otherwise would not have been required to file thereunder. (c)If at any time when a Prospectus relating to the Securities is required to be delivered under the Securities Act, any event occurs or condition exists as a result of which the Prospectus, as then amended or supplemented, would include any untrue statement of a material fact or omit to state a material fact necessaryinorder to make the statements therein, in light of the circumstances under which they were made, not misleading, or the Registration Statement, as then amended or supplemented, would include any untrue statement of a material fact or omit to state a material fact necessary to make the statements therein not misleading, or if for any other reason it is necessary at any time to amend or supplement any Registration Statement or the Prospectus to comply with the Securities Act or the Exchange Act, the Company will promptlynotify the Placement Agent, and upon the Placement Agent’s request, the Company will promptly prepareand file with the Commission, at the Company’s expense, an amendment to the Registration Statementor an amendment or supplement to the Prospectus that corrects such statement or omission or effectssuch compliance and will deliver to the Placement Agent, without charge, such number of copies thereof as the Placement Agent may reasonably request.The Company consents to the use of the Prospectusorany amendment or supplement thereto by the Placement Agent. (d)If the General Disclosure Package is being used to solicit offers to buy the Securities at a time when the Prospectus is not yet available to prospective purchasers and any event shall occur as a result of which, inthe judgment of the Company or in the reasonable opinion of the Placement Agent, it becomes necessary to amend or supplement the General Disclosure Package in order to make the statements therein, in the light of thecircumstances then prevailing, not misleading, or to make the statements therein not conflict with the information contained or incorporated by reference in the Registration Statement then on file and not superseded or modified, or if it is necessary at any time to amend or supplement the General Disclosure Package to comply with any law, the Company promptly will either (i) prepare, file with the Commission (if required) and furnish to the Placement Agent and any dealers an appropriate amendment or supplement to theGeneral Disclosure Package or (ii) prepare and file with the Commission an appropriate filing under the Exchange Act which shall be incorporated by reference in the General Disclosure Package so that the General Disclosure Package as so amended or supplemented will not, in the light of the circumstances then prevailing, be misleading or conflict with the Registration Statement then on file, or so that the General Disclosure Package will comply with law. 10 (e)If at any time following issuance of an Issuer Free Writing Prospectus there occurred or occurs an event or development as a result of which such Issuer Free Writing Prospectus conflicted or will conflict withthe information contained in the Registration Statement, the Base Prospectus, any Pricing Prospectus or the Prospectus, including any document incorporated by reference therein and any prospectus supplement deemed to be a part thereof andnot superseded or modified or included or would include an untrue statement of a material fact or omitted or would omit to state a material fact required to be stated therein or necessary in order to make the statements therein, in the light of the circumstances prevailing at the subsequent time, not misleading, the Company has promptly notified or will promptly notify the Placement Agent so that any use of the Issuer Free Writing Prospectus may cease until it is amended or supplemented and has promptly amended or will promptlyamend or supplement, at its own expense, such Issuer Free Writing Prospectus to eliminate or correctsuch conflict, untrue statement or omission.The foregoing sentence does not apply to statements in or omissions from any Issuer Free Writing Prospectus in reliance upon, and in conformity with, written information furnished to the Company by the Placement Agent specifically for inclusion therein, which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17). (f)To the extent not available on the Commission’s EDGAR system or any successor system, to furnish promptly to the Placement Agent and to counsel for the Placement Agent a signed copy of the Registration Statement as originally filed with the Commission, and of each amendment thereto filed with theCommission, including all consents and exhibits filed therewith. (g)To the extent not available on the Commission’s EDGAR system or any successor system, to deliver promptly to the Placement Agent in New York City such number of the following documents as the Placement Agent shall reasonably request: (i) conformed copies of the Registration Statement as originally filedwith the Commission (in each case excluding exhibits), (ii) the Base Prospectus, (iii) each Preliminary Prospectus, (iv) any IssuerFree Writing Prospectus, (v) the Prospectus (the delivery of the documents referred to in clauses (i), (ii),(iii), (iv) and (v) of this paragraph (g) to be made not later than 10:00 A.M., New York time, on the business day following the execution and delivery of this Agreement), (vi) conformed copies of any amendment to the Registration Statement (excluding exhibits), (vii) any amendment or supplement to the General Disclosure Package or the Prospectus (the delivery of the documents referred to in clauses (vi) and (vii) of this paragraph (g)to be made not later than 10:00 A.M., New York City time, on the business day following the date ofsuchamendment or supplement) and (viii) any document incorporated by reference in the Registration Statement, the General Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery of the documents referred to in clause (viii) of this paragraph (g) to be made not later than 10:00 A.M., New York City time, on the business day following the date of such document). (h)To make generally available to its stockholders as soon as practicable, but in any event not later than eighteen (18) months after the effective date of each Registration Statement (as defined in Rule 158(c) under the Rules and Regulations), an earnings statement of the Company and any Subsidiary (which need not be audited) complying with Section11(a) of the Securities Act and the Rules and Regulations (including, at the option of the Company, Rule 158); and to furnish to its stockholders as soon as practicable after the end of eachfiscal year an annual report (including a balance sheet and statements of income, stockholders’ equity andcash flows of the Company and its consolidated subsidiaries certified by independent public accountants)and as soon as possible after each of the first three fiscal quarters of each fiscal year (beginning with the first fiscal quarter after the effective date of such Registration Statement), consolidated summary financial information of the Company and its subsidiaries for such quarter in reasonable detail. (i)To take promptly from time to time such actions as the Placement Agent may reasonably request to qualify the Securities for offering and sale under the securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the Placement Agent may designate and to continue such qualifications in effect, and to comply withsuch laws, for so long as required to permit the offer and sale of the Securities in such jurisdictions; provided thatthe Company shall not be obligated to qualify as foreign corporations in any jurisdiction in which they arenot so qualified or to file a general consent to service of process in any jurisdiction. (j)To the extent not available on the Commission’s EDGAR system or any successor system, during the period of two (2) years from the date hereof, to deliver to the Placement Agent, (i) as soon as they are available, copies of all reports or other communications furnished to stockholders (other than reports, proxy statements and other information that is electronically filed with the Commission via EDGAR or any successorsystem), and (ii) as soon as they are available, copies of any reports and financial statements furnished or filed with the Commission or any national securities exchange or automatic quotation system onwhich the Company’s securities are listed or quoted. (k)That the Company will not, for a period of thirty (30) days from the date of the Prospectus, (the “Lock-Up Period”) without the prior written consent of the Placement Agent, directly or indirectly offer, sell,assign, transfer, pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or any securities convertible into or exercisable or exchangeable for Common Stock at an effective price per share less than the Public Offering Price, other than: (i) the Company’s sale ofthe Securities hereunder; (ii) the issuance of restricted Common Stock or options to acquire Common Stock pursuant to the Company’s employee benefit plans, qualified stock option plans or other employee compensation plans as such plans are inexistence on the date hereof and described in the Prospectus; and (iii) the issuance of Common Stock pursuant tothevalid exercises of options, warrants or rights outstanding on the date hereof.The Company will cause eachexecutive officer, director, stockholder, optionholder and warrantholder listed in Schedule B to furnish tothe Placement Agent, on or prior to the date of this Agreement, a letter, substantially in the form of Exhibit C hereto, pursuanttowhich each such person shall agree, among other things, not to directly or indirectly offer, sell, assign,transfer, pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or any securitiesconvertible into or exercisable or exchangeable for Common Stock, not to engage in any swap or otheragreement or arrangement that transfers, in whole or in part, directly or indirectly, the economic risk of ownership of Common Stock or any such securities and not to engage in any short selling of any Common Stockorany such securities, during the Lock-Up Period, without the prior written consent of the Placement Agent.The Company also agrees that during such period, the Company will not file any registration statement, preliminary prospectus or prospectus, or any amendment or supplement thereto, under the SecuritiesActfor any such transaction or which registers, or offers for sale, Common Stock or any securities convertible into or exercisable or exchangeable for Common Stock, except for a registration statement on FormS-8relating to employee benefit plans.The Company hereby agrees that (i) if it issues an earnings releaseormaterial news, or if a material event relating to the Company occurs, during the last seventeen (17)daysof the Lock-Up Period, or (ii) if prior to the expiration of the Lock-Up Period, the Company announcesthat it will release earnings results during the sixteen (16)-day period beginning on the last day of theLock-Up Period, the restrictions imposed by this paragraph (k) or the letter shall continue to apply until theexpiration of the eighteen (18)-day period beginning on the issuance of the earnings release or the occurrenceofthe material news or material event. 11 (l)To supply the Placement Agent with copies of all correspondence to and from, and all documents issued to and by, the Commission in connection with the registration of the Securities under the Securities Act or theRegistration Statement, any Preliminary Prospectus or the Prospectus, or any amendment or supplement thereto or document incorporated by reference therein. (m)Prior to the Closing Date, to furnish to the Placement Agent, as soon as they have been prepared,copies of any unaudited interim consolidated financial statements of the Company for any periods subsequent to the periods covered by the financial statements appearing in the Registration Statement and theProspectus. (n)Prior to the Closing Date, not to issue any press release or other communication directly or indirectly or hold any press conference with respect to the Company, its condition, financial or otherwise, or earnings, business affairs or business prospects (except for routine oral marketing communications in the ordinary course of business and consistent with the past practices of the Company and of which the Placement Agent is notified), without the prior written consent of the Placement Agent, unless in the judgment of theCompany and its counsel, and after notification to the Placement Agent, such press release or communicationis required by law. (o)Until the Placement Agent shall have notified the Company of the completion of the offering of the Securities, that the Company will not, and will cause its affiliated purchasers (as defined in Regulation M under theExchange Act) not to, either alone or with one or more other persons, bid for or purchase, for any accountinwhich it or any of its affiliated purchasers has a beneficial interest, any Securities, or attempt to induceany person to purchase any Securities; and not to, and to cause its affiliated purchasers not to, make bids orpurchase for the purpose of creating actual, or apparent, active trading in or of raising the price of the Securities. (p)Not to take any action prior to the Closing Date which would require the Prospectus to be amended or supplemented pursuant to Section5. (q)To at all times comply in all material respects with all applicable provisions of the Sarbanes-Oxley Act in effect from time to time. (r)To apply the net proceeds from the sale of the Shares and the Warrants as set forth in the Registration Statement, the General Disclosure Package and the Prospectus under the heading “Use of Proceeds.” (s)To use its best efforts to effect, list and maintain, subject to notice of issuance, the Common Stock on the NYSE MKT. (t)To use its best efforts to assist the Placement Agent with any filings with FINRA and obtaining clearance from FINRA as to the amount of compensation allowable or payable to the Placement Agent. (u)To use its best efforts to do and perform all things required to be done or performed under this Agreement by the Company prior to the Closing Date and to satisfy all conditions precedent to the delivery of the Shares and the Warrants. 6.PAYMENT OF EXPENSES.The Company agrees to pay, or reimburse if paid by the Placement Agent, whetheror not the transactions contemplated hereby are consummated or this Agreement is terminated: (a) the costsincident to the authorization, issuance, sale, preparation and delivery of the Securities to the Purchasers and any taxes payable in that connection; (b) the costs incident to the Registration of the Securities under the Securities Act; (c)the costs incident to the preparation, printing and distribution of the Registration Statement, the Base Prospectus,any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus, the General Disclosure Package, the Prospectus, any amendments, supplements and exhibits thereto or any document incorporated by reference thereinand the costs of printing, reproducing and distributing any transaction document by mail, telex or othermeans of communications; (d) the fees and expenses (including related fees and expenses of counsel for the Placement Agent, if any) incurred in connection with securing any required review by FINRA of the terms of the saleof the Securities and any filings made with FINRA; (e) any applicable listing, quotation or other fees; (f) the filing feesand other costs (excluding fees and expenses of counsel to the Placement Agent) of qualifying the Securitiesunder the securities laws of the several jurisdictions as provided in Section5(i) and of preparing, printing anddistributing wrappers, Blue Sky Memoranda and Legal Investment Surveys; (g) the cost of preparing and printing stock and Warrant certificates; (h) all fees and expenses of the registrar and transfer agent of the Shares and the Warrant Shares and any registrar and transfer agent of the Warrants; and (i) all other costs and expenses incident to the offering of the Securities or the performance of the obligations of the Company under this Agreement (including, without limitation, the fees and expenses of the Company’s counsel and the Company’s independent accountants and the travel and other reasonable documented expenses incurred by Company personnel in connection with any “road show” including, without limitation, any expenses advanced by the Placement Agent on the Company’s behalf (which will be promptly reimbursed)); provided that, except to the extent otherwise provided in this Section6 and in Sections 8 and 10, the Placement Agent shall pay its own costs and expenses.In addition, the Company shall reimburse the Placement Agent for its reasonable out-of-pocket expenses, including the reasonable fees and disbursements of its counsel, in an amount not to exceed $50,000 in the aggregate without the prior written approval of the Company, such approval not to be unreasonably withheld.In no event will the total amount of compensation paid to the Placement Agent and other securities brokers and dealers upon completion of this Offering exceed 8.0% of the gross proceeds of the Offering. 7.CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENT AND THE PURCHASERS, AND THE SALE OF THE SHARES AND THE WARRANTS.The respective obligations of the Placement Agent hereunder and the Purchasers under the Subscription Agreements, and the Closing of the sale of the Shares and the Warrants, are subject to the accuracy, when made and as of the Applicable Time and on the Closing Date, of the representations and warranties of the Company contained herein, to the accuracy of the statements of the Company made in any certificates pursuant to the provisions hereof, to the performance by the Company of its obligations hereunder, and to each of the following additional terms and conditions: 12 (a)No stop order suspending the effectiveness of the Registration Statement or any part thereof, preventing or suspending the use of any Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, the Prospectus or any Permitted Free Writing Prospectus or any part thereof shall have been issued and no proceedings for that purpose or pursuant to Section8A under the Securities Act shall have been initiated or threatened by the Commission, and all requests for additional information on the part of the Commission (to be included or incorporated by reference in the Registration Statement or the Prospectus or otherwise) shall have been complied with to the reasonable satisfaction of the Placement Agent; the Rule 462(b) Registration Statement, if any, each Issuer Free Writing Prospectus, if any, and the Prospectus shall have been filed with the Commission within the applicable time periodprescribed for such filing by, and in compliance with, the Rules and Regulations and in accordance withSection5(a) and the Rule 462(b) Registration Statement, if any, shall have become effective immediatelyuponits filing with the Commission; and FINRA shall have raised no objection to the fairnessandreasonableness of the terms of this Agreement or the transactions contemplated hereby. (b)The Placement Agent shall not have discovered and disclosed to the Company on or prior to the Closing Date that the Registration Statement or any amendment or supplement thereto contains an untrue statement of a fact which, in the opinion of counsel for the Placement Agent, is material or omits to state anyfact which, in the opinion of such counsel, is material and is required to be stated therein or is necessary tomake the statements therein not misleading, or that the General Disclosure Package, any Issuer Free WritingProspectus or the Prospectus or any amendment or supplement thereto contains an untrue statement offact which, in the opinion of such counsel, is material or omits to state any fact which, in the opinion of suchcounsel, is material and is necessary in order to make the statements, in the light of the circumstances inwhich they were made, not misleading. (c)All corporate proceedings and other legal matters incident to the authorization, form and validity of each of this Agreement, the Subscription Agreements, the Securities, the Registration Statement, the General Disclosure Package, each Issuer Free Writing Prospectus, if any, and the Prospectus andall other legal matters relating to this Agreement and the transactions contemplated hereby shall be reasonably satisfactory in all material respects to counsel for the Placement Agent, and the Company shall have furnished to such counsel all documents and information that they may reasonably request to enable themto pass upon such matters. (d)Wyrick Robbins Yates & Ponton LLP shall have furnished to the Placement Agent such counsel’s written opinion and negative assurance statement, as counsel to the Company, addressed to the Placement Agent and dated the Closing Date, to the effect set forth in Schedule C attached hereto and Pandiscio & Pandiscio PC, intellectual property counsel to the Company, shall have furnished to the Placement Agent such counsel’s written opinion, as intellectual property counsel to the Company, addressed to the Placement Agent and dated the Closing Date, in form and substance reasonably satisfactory to the Placement Agent. (e)The Placement Agent shall have received from CohnReznick LLP, a letter, addressed to the Placement Agent, executed and dated on the Closing Date, in form and substance satisfactory to the Placement Agent (i) confirming that they are an independent registered accountingfirm with respect to the Company and any Subsidiary within the meaning of the Securities Act andthe Rules and Regulations and PCAOB and (ii) stating the conclusions and findings of such firm, of thetype ordinarily included in accountants’ “comfort letters” to underwriters, with respect to the financial statements and certain financial information contained or incorporated by reference in the Registration Statement, the General Disclosure Package and the Prospectus. (f)The Company shall have furnished to the Placement Agent a certificate, dated the Closing Date, of its Chief Executive Officer, its President or a Vice President and its Chief Financial Officer stating that (i) suchofficers have carefully examined the Registration Statement, the General Disclosure Package, any Permitted Free Writing Prospectus and the Prospectus and, in their opinion, the Registration Statement and each amendment thereto, at the Applicable Time and as of thedateof this Agreement and as of the Closing Date did not include any untrue statement of a material fact anddid not omit to state a material fact required to be stated therein or necessary to make the statements thereinnot misleading, and the General Disclosure Package, as of the Applicable Time and as of the Closing Date, any Permitted Free Writing Prospectus as of its date and as of the Closing Date, the Prospectus and eachamendment or supplement thereto, as of the respective date thereof and as of the Closing Date, did not include any untrue statement of a material fact and did not omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances in which they were made, not misleading, (ii) since the effective date of the Registration Statement, no event has occurred which should have been setforth in a supplement or amendment to the Registration Statement, the General Disclosure Package or the Prospectus, (iii) to the best of their knowledge after reasonable investigation, as of the Closing Date, the representations and warranties of the Company in this Agreement are true and correct and the Company has complied with all agreements and satisfied all conditions on its part to be performed or satisfied hereunder at orprior to the Closing Date, and (iv) there has not been, subsequent to the date of the most recent audited financial statements included or incorporated by reference in the Registration Statement, the General Disclosure Package and the Prospectus, any material adverse change in the financial position or results of operations of the Company or any Subsidiary, or any change or development that, singularly or in the aggregate, would involve a material adverse change or a prospective material adverse change, in or affecting the condition (financial or otherwise), results of operations,business, assets or prospects of the Company or any Subsidiary, except as set forth in the Registration Statement, the General Disclosure Package and the Prospectus. (g)Since the date of the latest audited financial statements included in the Registration Statement, the General Disclosure Package and the Prospectus or incorporated by reference therein as of the date hereof, (i) neither the Company nor any Subsidiary shall have sustained any loss or interference with its business from fire, explosion,flood or other calamity, whether or not covered by insurance, or from any labor dispute or court orgovernmental action, order or decree, otherwise than as set forth in the Registration Statement, the General Disclosure Package and the Prospectus, and (ii)there shall not have been any change in the capital stock or long-term debt of the Company or any Subsidiary, or any change, or any development involving a prospective change, in or affecting the business, management, financial position, stockholders’ equity or results of operations of the Company,otherwise than as set forth in the Registration Statement, the General Disclosure Package and the Prospectus, the effect of which, in any such casedescribed in clause (i) or (ii) of this paragraph (g) is, in the judgment of the Placement Agent, so material and adverse as to make it impracticable or inadvisable to proceed with the sale or delivery of the Securities on the terms and in the manner contemplated in the General Disclosure Package. 13 (h)No action shall have been taken and no law, statute, rule, regulation or order shall have been enacted, adopted or issued by any governmental agency or body which would prevent the issuance or sale of theSecurities or materially and adversely affect or potentially materially and adversely affect the business or operations of the Company or any Subsidiary; and no injunction, restraining order or order of any other natureby any federal or state court of competent jurisdiction shall have been issued which would prevent the issuance or sale of the Securities or materially and adversely affect or potentially materially and adversely affect thebusiness or operations of the Company or any Subsidiary. (i)Subsequent to the execution and delivery of this Agreement there shall not have occurred any of the following: (i) trading in securities generally on the New York Stock Exchange, NYSE MKT or the NASDAQ Stock Market or in the over-the-counter market, or trading in any securities of the Company on anyexchange or in the over-the-counter market, shall have been suspended or materially limited, or minimumor maximum prices or maximum range for prices shall have been established on any such exchange or such market by the Commission, by such exchange or market or by any other regulatory body or governmental authority having jurisdiction, (ii) a banking moratorium shall have been declared by Federal or state authorities or a material disruption has occurred in commercial banking or securities settlement or clearance services in the United States, (iii) the United States shall have become engaged in hostilities, or the subject of an act of terrorism, or there shall havebeen an outbreak of or escalation in hostilities involving the United States, or there shall have been a declaration of a national emergency or war by the United States or (iv) there shall have occurred such a materialadverse change in general economic, political or financial conditions (or the effect of international conditions on the financial markets in the United States shall be such) as to make it, in the judgment of the Placement Agent, impracticable or inadvisable to proceed with the sale or delivery of the Securities on the terms andin the manner contemplated in the Registration Statement, the General Disclosure Package and the Prospectus. (j)The NYSE MKT shall have approved the listing of the Shares and the Warrant Shares, subject only to official notice of issuance. (k)The Placement Agent shall have received on or prior to the date of this Agreement the written agreements, substantially in the form of Exhibit C hereto, of the executive officers, directors, stockholders, optionholders and warrantholders of the Company listed in Schedule B to this Agreement. (l)The Company shall have entered into Subscription Agreements with each of the Purchasers and such agreements shall be in full force and effect. (m)FINRA shall have raised no objection as to the amount of compensation allowable or payable to the Placement Agent as described in the General Disclosure Package, any Pricing Prospectus or any Preliminary Prospectus. (n)Prior to the Closing Date, the Company shall have furnished to the Placement Agent such further information, opinions, certificates, letters or documents as the Placement Agent shall have reasonably requested. All opinions, letters, evidence and certificates mentioned above or elsewhere in this Agreement shall be deemedto be in compliance with the provisions hereof only if they are in form and substance reasonably satisfactory to counsel for the Placement Agent. 8.INDEMNIFICATION AND CONTRIBUTION. (a)The Company shall indemnify and hold harmless the Placement Agent, its affiliates and each of its and their respective directors, officers, members, employees, representatives and agents and its affiliates, and each of its and their respective directors, officers, members, employees, representatives and agents and each person, if any, who controls the Placement Agent within themeaning of Section15 of the Securities Act of or Section20 of the Exchange Act (collectively the “Placement Agent Indemnified Parties,” and each a “Placement Agent Indemnified Party”)against anyloss, claim, damage, expense or liability whatsoever (or any action, investigation or proceeding in respectthereof), joint or several, to which such Placement Agent Indemnified Party may become subject, underthe Securities Act or otherwise, insofar as such loss, claim, damage, expense, liability, action, investigation or proceeding arises out of or is based upon (A) any untrue statement or alleged untrue statementof a material fact contained in the Registration Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus, any“issuer information” filed or required to be filed pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any amendment or supplement thereto or document incorporated by reference therein, (B) the omission or alleged omission to state in the Registration Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus, any”issuer information” filed or required to be filed pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any amendment or supplement thereto or document incorporated by reference therein, a material fact required to be stated therein or necessary to make the statements therein not misleading, or (C) any breach of the representations and warranties of the Company contained herein or in the Subscription Agreements or failure of the Company to perform its obligations hereunder or thereunder or pursuant to any law, any act or failure to act, or any alleged act or failure to act, by the Placement Agent in connection with, orrelating in any manner to, the Securities or the Offering, and which is included as part ofor referred to in any loss, claim, damage, expense, liability, action, investigation or proceeding arising out ofor based upon matters covered by subclause (A), (B) or (C) above of this Section8(a) (provided that the Company shall not be liable in the case of any matter covered by this subclause (C) to the extent that it is determined in a final judgment by a court of competent jurisdiction that such loss, claim, damage, expense orliability resulted directly from any such act or failure to act undertaken or omitted to be taken by the Placement Agent through its gross negligence or willful misconduct), and shall reimburse the Placement AgentIndemnified Party promptly upon demand for any legal fees or other expenses reasonably incurred by that Placement Agent Indemnified Party in connection with investigating, or preparing to defend, or defendingagainst, or appearing as a third party witness in respect of, or otherwise incurred in connection with,any such loss, claim, damage, expense, liability, action, investigation or proceeding, as such fees and expenses are incurred; provided, however, that the Company shall not be liable in any such case to the extent that any such loss, claim, damage, expense or liability arises out of or is based upon an untrue statement or alleged untrue statement in, or omission or alleged omission from the Registration Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus, any“issuer information” filed or required to be filed pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any amendment or supplement thereto or document incorporated by reference therein made in reliance upon and in conformity with written information furnished to the Companyby the Placement Agent specifically for use therein, which information the parties hereto agree is limited to the Placement Agent’s Information (as defined in Section17).This indemnity agreement is not exclusive and will be in addition to any liability, which the Company might otherwise have and shall not limit any rights or remedies which may otherwise be available at law or inequity to the Placement Agent Indemnified Party. 14 (b)The Placement Agent shall indemnify and hold harmless the Company and its directors, its officers who signed the Registration Statement and each person, if any, who controls the Company within the meaning of Section15 of the Securities Act or Section20 of the Exchange Act (collectively the “Company Indemnified Parties” and each a “Company Indemnified Party”)against anyloss, claim, damage, expense or liability whatsoever (or any action, investigation or proceeding in respectthereof), joint or several, to which such Company Indemnified Party may become subject, under the Securities Act or otherwise, insofar as such loss, claim, damage, expense, liability, action, investigation or proceeding arises out of or is based upon (i) any untrue statement or alleged untrue statement of a material factcontained in the Registration Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus, any“issuer information” filed or required to be filed pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any amendment or supplement thereto or document incorporated by reference therein, or (ii) the omission or alleged omission to state in the Registration Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus, any“issuer information” filed or required to be filed pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any amendment or supplement thereto or document incorporated by reference therein, a material fact requiredto be stated therein or necessary to make the statements therein not misleading, but in each case onlytothe extent that the untrue statement or alleged untrue statement or omission or alleged omission was made in reliance upon and in conformity with written information furnished to the Company by the Placement Agent specifically for use therein, which information the parties hereto agree is limited to the Placement Agent’s Information as defined in Section17 and shall reimburse the Company for any legal or other expenses reasonably incurred by such party in connection withinvestigating or preparing to defend or defending against or appearing as third party witness in connectionwith any such loss, claim, damage, liability, action, investigation or proceeding, as such fees and expenses are incurred.Notwithstanding the provisions of this Section8(b)in no event shall any indemnity bythePlacement Agent under this Section8(b) exceed the total compensation received by the Placement Agentinaccordance with Section2.5. (c)Promptly after receipt by an indemnified party under this Section8 of notice of the commencement of any action, the indemnified party shall, if a claim in respect thereof is to be made against anindemnifying party under this Section8 notify such indemnifying party in writing of the commencement ofthat action; provided, however, that the failure to notify the indemnifying party shall not relieve it from anyliability which it may have under this Section8 except to the extent it has been materially prejudiced by such failure; and, provided, further, that the failure to notify an indemnifying party shall not relieve it from anyliability which it may have to an indemnified party otherwise than under this Section8.If any such actionshall be brought against an indemnified party, and it shall notify the indemnifying party thereof, the indemnifying party shall be entitled to participate therein and, to the extent that it wishes, jointly with any othersimilarly notified indemnifying party, to assume the defense of such action with counsel reasonably satisfactory to the indemnified party (which counsel shall not, except with the written consent of the indemnified party, be counsel to the indemnifying party).After notice from the indemnifying party to the indemnified party of its election to assume the defense of such action, except as provided herein, the indemnifying party shall not be liable to the indemnified party under Section8 for any legal or other expensessubsequently incurred by the indemnified party in connection with the defense of such action other than reasonable costs of investigation; provided, however, that any indemnified party shall have the right to employ separate counsel in any such action and to participate in the defense of such action but the fees and expenses of such counsel (other than reasonable costs of investigation) shall be at the expense of such indemnified party unless (i) the employment thereof has been specifically authorized in writing by the Companyin the case of a claim for indemnification under Section8(a) or Section2.6 or the Placement Agentin the case of a claim for indemnification under Section8(b), (ii) such indemnified party shall have been advised by its counsel that there may be one or more legal defenses available to it which are different fromor additional to those available to the indemnifying party, or (iii) the indemnifying party has failed to assume the defense of such action and employ counsel reasonably satisfactory to the indemnified party withinareasonable period of time after notice of the commencement of the action or the indemnifying party does not diligently defend the action after assumption of the defense, in which case, if such indemnified partynotifies the indemnifying party in writing that it elects to employ separate counsel at the expense of the indemnifying party, the indemnifying party shall not have the right to assume the defense of (or, in the case ofafailure to diligently defend the action after assumption of the defense, to continue to defend) such action onbehalf of such indemnified party and the indemnifying party shall be responsible for legal or other expensessubsequently incurred by such indemnified party in connection with the defense of such action; provided, however, that the indemnifying party shall not, in connection with any one such action or separate butsubstantially similar or related actions in the same jurisdiction arising out of the same general allegations orcircumstances, be liable for the reasonable fees and expenses of more than one separate firm of attorneys atany time for all such indemnified parties (in addition to any local counsel), which firm shall be designated inwriting by the Placement Agent if the indemnified parties under this Section8 consist of any Placement AgentIndemnified Party or by the Company if the indemnified parties under this Section8 consist of anyCompany Indemnified Parties.Subject to this Section8(c), the amount payable by an indemnifying party under Section8 shall include, but not be limited to, (x) reasonable legal fees and expenses of counsel to the indemnified party and any other expenses in investigating, or preparing to defend or defending against, or appearing as a third party witness in respect of, or otherwise incurred in connection with, any action, investigation, proceeding or claim, and (y) all amounts paid in settlement of any of the foregoing.No indemnifying party shall, without the prior written consent of the indemnified parties, settle or compromise orconsent to the entry of judgment with respect to any pending or threatened action or any claim whatsoever,inrespect of which indemnification or contribution could be sought under this Section8 (whetheror not the indemnified parties are actual or potential parties thereto), unless such settlement, compromise or consent (i) includes an unconditional release of each indemnified party in form and substance reasonably satisfactory to such indemnified party from all liability arising out of such action or claim and (ii) does not include a statement as to or an admission of fault, culpability or a failure to act by or on behalf of any indemnified party.Subject to the provisions of the following sentence, no indemnifying party shall be liable for settlement of any pending or threatened action or any claim whatsoever that is effected without its writtenconsent (which consent shall not be unreasonably withheld or delayed), but if settled with its written consent, if its consent has been unreasonably withheld or delayed or if there be a judgment for the plaintiff inany such matter, the indemnifying party agrees to indemnify and hold harmless any indemnified party fromand against any loss or liability by reason of such settlement or judgment.In addition, if at any time an indemnified party shall have requested that an indemnifying party reimburse the indemnified party for fees andexpenses of counsel, such indemnifying party agrees that it shall be liable for any settlement of the naturecontemplated herein effected without its written consent if (i) such settlement is entered into more thanforty-five (45) days after receipt by such indemnifying party of the request for reimbursement, (ii) such indemnifying party shall have received notice of the terms of such settlement at least thirty (30) days prior to such settlement being entered into and (iii) such indemnifying party shall not have reimbursed such indemnifiedparty in accordance with such request prior to the date of such settlement. 15 (d)If the indemnification provided for in this Section8 is unavailable or insufficient to hold harmless an indemnified party under Section8(a) or Section8(b), then each indemnifying party shall, in lieu of indemnifying such indemnified party, contribute to the amount paid, payable or otherwise incurred by such indemnified party as a result of such loss, claim, damage, expense or liability (or any action, investigation or proceeding in respect thereof), as incurred, (i) in such proportion as shall be appropriate to reflect the relativebenefits received by the Company on the one hand and the Placement Agent on the other hand from the offering of the Securities, or (ii) if the allocation provided by clause (i) of this Section8(d) is not permitted byapplicable law, in such proportion as is appropriate to reflect not only the relative benefits referred to in clause (i) of this Section8(d) but also the relative fault of the Company on the one hand and the Placement Agent on the other with respect to the statements, omissions, acts or failures to act which resulted in such loss,claim, damage, expense or liability (or any action, investigation or proceeding in respect thereof) as wellasany other relevant equitable considerations.The relative benefits received by the Company on the onehand and the Placement Agent on the other with respect to such offering shall be deemed to be in the sameproportion as the total net proceeds from the offering of the Securities purchased under this Agreement (beforededucting expenses) received by the Company bear to the total Placement Fee received bythe Placement Agent in connection with the Offering, in each case as set forth in the table on the cover pageof the Prospectus.The relative fault of the Company on the one hand and the Placement Agent on the other shall be determined by reference to, among other things, whether the untrue or alleged untrue statementofa material fact or the omission or alleged omission to state a material fact relates to information supplied by the Company on the one hand or the Placement Agent on the other, the intent of the parties and their relative knowledge, access to information and opportunity to correct or prevent such untrue statement, omission, act or failure to act; provided that the parties hereto agree that the written information furnished to theCompany by the Placement Agent for use in the Registration Statement, the Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus, any“issuer information” filed or required to be filed pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any amendment or supplement thereto or document incorporated by reference therein, consistssolely of the Placement Agent’s Information as defined in Section17.The Company and the Placement Agent agree that it would not be just and equitable if contributions pursuant to this Section8(d) were to be determined by pro rata allocation or by any other method of allocation that does not take into accountthe equitable considerations referred to herein.The amount paid or payable by an indemnified party asa result of the loss, claim, damage, expense, liability, action, investigation or proceeding referred to above inthis Section8(d) shall be deemed to include, for purposes of this Section8(d). any legal or other expenses reasonably incurred by such indemnified party in connection with investigating, preparing to defend or defending against or appearing as a third party witness in respect of, or otherwise incurred in connection with,any such loss, claim, damage, expense, liability, action, investigation or proceeding.Notwithstanding the provisionsof this Section8(d),the Placement Agent shall not be required to contribute any amount in excess of thetotal compensation received by the Placement Agent in accordance with Section2.5 less the amount of any damages which the Placement Agent has otherwise paid or become liable to pay by reason of any untrue or alleged untrue statement, omission or alleged omission, act or alleged act or failure to act or alleged failure to act.No person guilty of fraudulent misrepresentation (within the meaning of Section11(f) of the Securities Act) shall be entitled to contribution from any person who was not guilty of such fraudulent misrepresentation. 9.TERMINATION.The obligations of the Placement Agent and the Purchasers hereunder and under the Subscription Agreements may be terminated by the Placement Agent, in its absolute discretion by notice given to theCompany prior to delivery of and payment for the Shares and the Warrants if, prior to that time, (i) any of the conditions to closing in Section 7 shall not have been satisfied in full and shall not have been expressly waived in writing by the Placement Agent, (ii) any of the events described in Section 7(a), (b), (g), (h) or (i) shall have occurred or (iii) the Purchasers shall decline to purchase the Shares and the Warrants for any reason permitted under this Agreement or the Subscription Agreements. 10.REIMBURSEMENT OF PLACEMENT AGENT’S EXPENSES.Notwithstanding anything to the contrary in this Agreement, if (a) this Agreement shall have been terminated pursuant to Section9, (b) the Company shall fail to tender the Shares and the Warrants for delivery to the Purchasers for any reason not permitted under this Agreement, (c) the Purchasersshall decline to purchase the Shares and the Warrants for any reason permitted under this Agreement or (d) the sale of theShares and the Warrants is not consummated because any condition to the obligations of the Purchasers or the Placement Agent setforth herein is not satisfied or because of the refusal, inability or failure on the part of the Company to perform any agreement herein or to satisfy any condition or to comply with the provisions hereof, then subject to the limitations set forth in Section6 the Company shall reimburse the Placement Agent for the reasonable documented and accountable fees and expenses of the Placement Agent’s counsel and for such other out-of-pocket expenses as shall have been reasonably incurred by them in connection with this Agreement and the proposed purchase of the Shares and the Warrants, and upon demand the Company shall pay the full amount thereof to the Placement Agent. 11.ABSENCE OF FIDUCIARY RELATIONSHIP.The Company acknowledges and agrees that: (a)the Placement Agent’s responsibility to the Company is solely contractual in nature, the PlacementAgent has been retained solely to act as Placement Agent in connection with the Offering and nofiduciary, advisory or agency relationship between the Company and the Placement Agent has been createdin respect of any of the transactions contemplated by this Agreement, irrespective of whether the Placement Agent has advised or is advising the Company on other matters; (b)the price of the Shares and the Warrants set forth in this Agreement was established by the Company following discussions and arms-length negotiations with the Placement Agent and the Purchasers, and the Company is capable of evaluatingand understanding, and understands and accepts, the terms, risks and conditions of the transactionscontemplated by this Agreement; 16 (c)it has been advised that the Placement Agent and its affiliates areengaged in a broad range of transactions which may involve interests that differ from those of the Company and that the Placement Agent has no obligation to disclose such interests and transactionsto the Company by virtue of any fiduciary, advisory or agency relationship; and (d)it waives, to the fullest extent permitted by law, any claims it may have against the Placement Agent for breach of fiduciary duty or alleged breach of fiduciary duty and agrees that the Placement Agent shall have no liability (whether direct or indirect) to the Company in respect of such a fiduciary duty claim ortoany person asserting a fiduciary duty claim on behalf of or in right of the Company, including stockholders, employees or creditors of the Company. 12.SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT.This Agreement shall inure to the benefit ofand be binding upon the Placement Agent, the Company, and their respective successors and assigns.This Agreement shall also inure to the benefit of the Purchasers, and each of their respectivesuccessors and assigns, which shall be third party beneficiaries hereof.Nothing expressed or mentionedinthis Agreement is intended or shall be construed to give any person, other than the persons mentionedin the preceding sentences, any legal or equitable right, remedy or claim under or in respect of thisAgreement, or any provisions herein contained, this Agreement and all conditions and provisions hereof being intended to be and being for the sole and exclusive benefit of such persons and for the benefit of no other person; except that the representations, warranties, covenants, agreements and indemnities of the Company contained in thisAgreement shall also be for the benefit of the Placement Agent Indemnified Parties and the indemnities of the Placement Agent shall be for the benefit of the Company Indemnified Parties.It is understood that thePlacement Agent’s responsibility to the Company is solely contractual in nature and the Placement Agent does not owe the Company, or any other party, any fiduciary duty as a result of this Agreement. 13.SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC.The respective indemnities, covenants, agreements, representations, warranties and other statements of the Company and the Placement Agent, as set forthin this Agreement or made by them respectively, pursuant to this Agreement, shall remain in full force and effect, regardless of any investigation made by or on behalf of the Placement Agent, the Company, the Purchasersor any person controlling any of them and shall survive delivery of and payment for the Securities.Notwithstanding any termination of this Agreement, including without limitation any termination pursuant to Sections 9 or 10, the indemnity and contribution agreements contained in Section8 and the covenants, representations, warranties set forth in this Agreement shall not terminate and shall remain in full force and effect atall times. 14.NOTICES.All statements, requests, notices and agreements hereunder shall be in writing, and: (a)if to the Placement Agent, shall be delivered or sent by mail, telex, facsimile transmission or overnight courier to Roth Capital Partners, LLC, 888 San Clemente Drive, Newport Beach, California 92660, Attention: Aaron Gurewitz, Fax: (949) 720-7227, with a copy (which shall not constitute notice) to:Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, New York10020, Attention: John D. Hogoboom, Fax (973) 597-2400; and (b)if to the Company, shall be delivered or sent by mail, telex, facsimile transmission or overnight courier to CorMedix Inc., 745 Route 202-206, Suite 303, Bridgewater, NJ 08807, Attention: Randy Milby, Chief Executive Officer, Fax: (908) 429-4307, with a copy (which shall not constitute notice) to:Wyrick Robbins Yates & Ponton LLP, 4101 Lake Boone Trail, Suite 300, Raleigh, NC 27607, Attention: Alexander M. Donaldson, Fax: (919) 781-4865. Anysuch statements, requests, notices or agreements shall take effect at the time of receipt thereof, except that anysuch statement, request, notice or agreement delivered or sent by email shall take effect at the time of confirmation of receipt thereof by the recipient thereof. 15.DEFINITION OF CERTAIN TERMS.For purposes of this Agreement, “business day” means any day on whichthe New York Stock Exchange, Inc. is open for trading. 16.GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION.This Agreement shall be governed by and construed in accordance with the laws of the State of New York, including without limitation Section5-1401 of the New York General Obligations Law.No legal proceeding may be commenced,prosecuted or continued in any court other than the courts of the State of New York located in the Cityand County of New York or in the United States District Court for the Southern District of New York, which courts shall have jurisdiction over the adjudication of such matters, and the Company and the Placement Agent each hereby consent to the jurisdiction of such courts and personal service with respect thereto.The Company andthe Placement Agent each hereby consent to personal jurisdiction, service and venue in any court in which anylegal proceeding arising out of or in any way relating to this Agreement is brought by any third party against theCompany or the Placement Agent.The Company and the Placement Agent each hereby waive all right to trialby jury in any legal proceeding (whether based upon contract, tort or otherwise) in any way arising out of or relating to this Agreement.The Company agrees that a final judgment in any such legal proceeding brought in anysuch court shall be conclusive and binding upon the Company and the Placement Agent and may be enforcedin any other courts in the jurisdiction of which the Company is or may be subject, by suit upon such judgment. 17.PLACEMENT AGENT’S INFORMATION.The parties hereto acknowledge and agree that, for all purposes of thisAgreement, the Placement Agent’s Information consists solely of the following information in the Prospectus:the information in the second paragraph under the heading “Plan of Distribution.” 18.PARTIAL UNENFORCEABILITY.The invalidity or unenforceability of any section, paragraph, clause or provision of this Agreement shall not affect the validity or enforceability of any other section, paragraph, clause orprovision hereof.If any section, paragraph, clause or provision of this Agreement is for any reason determined tobe invalid or unenforceable, there shall be deemed to be made such minor changes (and only such minor changes)as are necessary to make it valid and enforceable. 17 19.GENERAL.This Agreement constitutes the entire agreement of the parties to this Agreement and supersedesall prior written or oral and all contemporaneous oral agreements, understandings and negotiations withrespect to the subject matter hereof.In this Agreement, the masculine, feminine and neuter genders and the singular and the plural include one another.The Sectionheadings in this Agreement are for the convenience of theparties only and will not affect the construction or interpretation of this Agreement.This Agreement may be amended or modified, and the observance of any term of this Agreement may be waived, only by a writing signed by the Company and the Placement Agent. 20.COUNTERPARTS.This Agreement may be signed in any number of counterparts, each of which shall bean original, with the same effect as if the signatures thereto and hereto were upon the same instrument and suchsignatures may be delivered by facsimile. 18 If the foregoing is in accordance with your understanding of the agreement between the Company and the Placement Agent, kindly indicate your acceptance in the space provided for that purpose below. Very truly yours, CORMEDIX INC. By: /s/ Randy Milby Name: Randy Milby Title: CEO Accepted as of the date first above written: ROTH CAPITAL PARTNERS, LLC By: /s/ Michael Margolis Name:Michael Margolis Title: Managing Director 19 SCHEDULE A General Use Free Writing Prospectuses None SCHEDULE B Randy Milby Gary A. Gelbfish, M.D. Antony E. Pfaffle, M.D. Steven Lefkowitz Matthew Duffy Michael W. George EXHIBIT A Form of Subscription Agreement A-1 EXHIBIT B Form of Warrant B-1 EXHIBIT C Form of Lock Up Agreement March ●, 2014 ROTH Capital Partners, LLC 888 San Clemente Drive Newport Beach, CA 92660 Re:CORMEDIX INC. OFFERING Dear Sirs: In order to induce Roth Capital Partners, LLC (“Roth”), to enter in to a certain placement agent agreement with CorMedix, Inc., a Delaware corporation (the “Company”), with respect to the public offering (the “Offering”) of securities of the Company including shares of the Company’s Common Stock, par value $0.001 per share (“Common Stock”), the undersigned hereby agrees that for a period (the “lock-up period”) of thirty (30) days following the date of the final prospectus filed by the Company with the Securities and Exchange Commission in connection with such public offering, the undersigned will not, without the prior written consent of Roth, directly or indirectly, (i) offer, sell, assign, transfer, pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or securities convertible into or exercisable or exchangeable for Common Stock (including, without limitation, shares of Common Stock or any such securities which may be deemed to be beneficially owned by the undersigned in accordance with the rules and regulations promulgated under the Securities Act of 1933, as the same may be amended or supplemented from time to time (such shares or securities, the “Beneficially Owned Shares”)), (ii) enter into any swap, hedge or other agreement or arrangement that transfers in whole or in part, the economic risk of ownership of any Beneficially Owned Shares, Common Stock or securities convertible into or exercisable or exchangeable for Common Stock, or (iii) engage in any short selling of any Beneficially Owned Shares, Common Stock or securities convertible into or exercisable or exchangeable for Common Stock. Notwithstanding the foregoing or anything to the contrary herein, the restrictions contained in this Agreement shall not apply to (i) shares of Common Stock acquired in open market transactions by the undersigned after the consummation of the Offering, (ii) bona fide gifts, shares transferred by will or intestate succession, sales or other dispositions of shares of any class of the Company’s capital stock, in each case that are made exclusively between and among the undersigned or members of the undersigned’s immediate family, or affiliates of the undersigned, including its partners (if a partnership) or members (if a limited liability company), (iii) shares transferred to a trust for the benefit of the undersigned’s family or, if the undersigned is a trust, shares transferred to its grantor or beneficiaries pursuant to its terms, (iv) shares of the Company’s capital stock transferred to any corporation, partnership, limited liability company, or other entity all of beneficial ownership interests of which are held by the undersigned, the undersigned’s immediate family or affiliates of the undersigned, and (v) the exercise of stock options to purchase shares of Common Stock granted under an equity incentive plan of the Company; provided that any shares of Common Stock obtained by such exercise or exchange shall remainsubject to the terms of this Agreement; provided that, in the case of clauses (ii), (iii) and (iv) above, (A) it shall be a condition to any such transfer that (a) the transferee/donee agrees to be bound by the terms of this Lock-Up Letter Agreement (including, without limitation, the restrictions set forth in the preceding sentence) to the same extent as if the transferee/donee were a party hereto, and (b) each party (donor, donee, transferor or transferee) shall not be required by law (including without limitation the disclosure requirements of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) to make, and shall agree to not voluntarily make, any public announcement of the transfer or disposition during the 90-day period referred to above, and (B) that no filing by any party (donor, donee, transferor or transferee) under the Exchange Act shall be required or shall be voluntarily made in connection with such transfer or distribution (other than a filing on a Form 4, Form 5, Schedule 13D or Schedule 13G (or 13D-A or 13G-A) made after the expiration of the 30-day period referred to above).As used herein, the term “immediate family” shall mean any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive relationships. C-1 If (i) the Company issues an earnings release or material news or a material event relating to the Company occurs during the last seventeen (17) days of the lock-up period, or (ii) prior to the expiration of the lock-up period, the Company announces that it will release earnings results during the sixteen (16)-day period beginning on the last day of the lock-up period, the restrictions imposed by this Agreement shall continue to apply until the expiration of the eighteen (18)-day period beginning on the issuance of the earnings release or the occurrence of the material news or material event. In addition, the undersigned hereby waives, from the date hereof until the expiration of the thirty (30) day period following the date of the Company’s final prospectus, any and all rights, if any, to request or demand registration pursuant to the Securities Act of 1933, as amended, of any shares of Common Stock or securities convertible into or exercisable or exchangeable for Common Stock that are registered in the name of the undersigned or that are Beneficially Owned Shares.In order to enable the aforesaid covenants to be enforced, the undersigned hereby consents to the placing of legends and/or stop transfer orders with the transfer agent of the Common Stock with respect to any shares of Common Stock, securities convertible into or exercisable or exchangeable for Common Stock or Beneficially Owned Shares. [Signatory] By: Name: Title: C-2
